


110 HCON 343 IH: Congratulating the Surety and Fidelity

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Gary G. Miller of
			 California submitted the following concurrent resolution; which was
			 referred to the Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Congratulating the Surety and Fidelity
		  Association of America on its 100th anniversary.
	
	
		Whereas the Surety and Fidelity Association of America
			 (SFAA) was formed in 1908 as the Surety Association of America, and is the
			 association of insurance companies that write the vast majority of surety and
			 fidelity bonds in the United States;
		Whereas surety and fidelity bonds facilitate commerce,
			 assist in economic development, and protect consumers, taxpayers, and
			 businesses;
		Whereas the SFAA has provided assistance to its members in
			 the development of rules, procedures, risk classifications, and loss costs for
			 surety and fidelity bonds;
		Whereas the SFAA has provided valuable services to the
			 State insurance regulators in acting as a statistical agent and advisory
			 organization for the States;
		Whereas the SFAA has provided valuable services to Federal
			 and State legislatures in providing information and testimony of surety and
			 fidelity issues;
		Whereas the SFAA has an active development and diversity
			 function and has implemented its Model Contractor Development Program wherever
			 needed to assist small and emerging contractors in obtaining bonding;
		Whereas the SFAA continues to develop and change to meet
			 new issues in the industry; and
		Whereas the SFAA has provided outstanding service to the
			 surety and fidelity industry and taken a leadership role in addressing and
			 coordinating industry issues: Now, therefore, be it
		
	
		That Congress congratulates the
			 Surety and Fidelity Association of America on its 100th anniversary.
		
